Braley, J.
The first phalange of the left index finger of the employee was so injured that practically all the nail had been removed, or, as stated in the findings of the Industrial Accident Board, the phalange was three fourths of an inch long, one half inch having been severed, leaving only one quarter of an inch, rendering "the terminal phalange . . . permanently incapable of use.” The insurer, while admitting its liability for the amount due for incapacity for work, contends that so much of the decree as awards additional compensation because of the nature and permanency of the injury should be reversed.
The right to additional compensation rests upon the provisions of St. 1911, c. 751, Part II, § 11, as amended by St. 1913, c. 696. By the original act the insurer must pay at the rate specified “for the loss by severance of at least one phalange of a finger, thumb, or toe,” and by the amendment the same amount is to be awarded “in case the injury is such that the hand, foot, thumb, finger or toe is not lost but is so injured as to be permanently incapable of use.” The amended statute, if given the most liberal interpretation, contains no reference to the permanent incapacity of an injured phalange, and under the finding of the board, which was warranted by the evidence, a construction cannot be adopted placing upon a parity the severance of a phalange with an injury to the phalange not resulting in the permanent incapacity for use of the entire finger.
It follows that the decree must be modified by the omission of the award “for twelve additional weeks’ compensation,” and when so modified it is affirmed.

So ordered.